On appeal by an objectant from a decree of the Surrogate’s Court of Orange county granting probate of a writing as the last will and testament of a decedent, following a directed verdict for the proponents at a trial of objections, and from an order denying motion for a new trial, decree and order affirmed, with costs, payable out of the estate, to all parties filing briefs. No opinion. Lazansky, P. J., Hagarty, Johnston and Taylor, JJ., concur; Carswell, J., dissents and votes for reversal and a new trial.